                                            Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 1 of 14




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        SIERRA CLUB,                                   Case No. 20-cv-03472-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER REGARDING MOTION FOR
                                                 v.                                        CLAWBACK AND SUMMARY
                                   9
                                                                                           JUDGMENT
                                  10        UNITED STATES ENVIRONMENTAL
                                            PROTECTION AGENCY,                             Re: Dkt. No. 80
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13   I.      INTRODUCTION

                                  14           This case arose from Plaintiff Sierra Club’s request for documents from Defendant the
                                  15   Environmental Protection Agency (the “EPA”) under the Freedom of Information Act (“FOIA”).
                                  16   Most of the parties’ disputes have been resolved by the Court or by the parties’ themselves, and
                                  17   the EPA has produced a large number of documents to Sierra Club. Among those documents was
                                  18   a series of emails exchanged among an EPA employee, a White House official, and several
                                  19   individuals who work in government affairs—in other words, as lobbyists—for the petroleum
                                  20   industry, discussing plans to meet for drinks. The EPA inadvertently produced those emails
                                  21   without redacting all instances of the lobbyists’ names and email addresses. The only remaining
                                  22   dispute in the case is the EPA’s present motion to claw back the documents lacking those intended
                                  23   redactions.
                                  24           The Court finds the matter suitable for resolution without oral argument and VACATES
                                  25   the hearing previously set for December 11, 2020. For the reasons discussed below, the EPA’s
                                  26   motion is DENIED.1
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of a magistrate judge for all purposes pursuant to
                                       28 U.S.C. § 636(c). This case was previously assigned to the Honorable Elizabeth Laporte, and
                                             Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 2 of 14




                                   1   II.      BACKGROUND

                                   2            The emails at issue included Jeff Freeland (a Special Assistant to the President), Aaron

                                   3   Ringel (at the time, an EPA official),2 and individuals whose names are not included in the record

                                   4   before the Court, but whose email addresses use the domain names of Valero, Marathon

                                   5   Petroleum, and the trade association American Fuel and Petrochemical Manufacturers. White

                                   6   Decl. (dkt. 80-1) Ex. 1. According to the EPA, those individuals “held mid-level management

                                   7   positions in the government relations departments of these organizations.” White Decl. ¶ 4. The

                                   8   emails discuss plans to meet for drinks and to watch a hockey game, using a consistently informal

                                   9   tone suggesting that all individuals involved were friends. While Decl. Ex. 1. The emails do not

                                  10   indicate that the gathering would be for any purpose other than socializing; to the contrary, the

                                  11   Marathon Petroleum employee expressed interest in joining only “as long as we don’t talk about

                                  12   RFS” (presumably, the EPA’s “renewable fuel standards” program), to which Ringel and the
Northern District of California
 United States District Court




                                  13   Valero employee quickly and enthusiastically agreed. See id.

                                  14            Sierra Club submitted a wide-ranging request under FOIA for communications by a

                                  15   number of EPA officials, including Ringel, with any person outside of the EPA. See Order

                                  16   Granting Pl.’s Mot. for Partial Summ. J. (dkt. 39) at 1–2.3 Sierra Club selected those officials

                                  17   based on its view that they “have a history of close ties with industries regulated by EPA or anti-

                                  18   environmental politicians or political groups.” Opp’n (dkt. 81) at 2. The EPA initially withheld

                                  19   the emails now at issue entirely, but after Sierra Club filed this action, the Court ordered

                                  20   production of documents, and the parties conferred regarding their disagreements, the EPA

                                  21   produced the emails with many names, email addresses, locations, and other details redacted based

                                  22   on FOIA’s Exemption 6, governing personal privacy. Stip. (dkt. 78) at 2. The EPA inadvertently

                                  23   failed to redact all instances of the petroleum lobbyists’ names and all instances of the first

                                  24   portions their email addresses4 in that production of documents. Id.; see also White Decl. Ex. 1

                                  25
                                  26   was reassigned to the undersigned magistrate judge upon Judge Laporte’s retirement.
                                       2
                                         Ringel now works for the Department of State, which also deals with matters affecting the oil
                                  27   industry. Saxonhouse Decl. (dkt. 81-1) ¶ 10.
                                       3
                                         Sierra Club v. U.S. Envtl. Prot. Agency, No. 18-cv-03472-EDL, 2018 WL 10419238 (N.D. Cal.
                                  28   Dec. 26, 2018).
                                       4
                                         The EPA intentionally disclosed the domain names that make up the second part of each email
                                                                                        2
                                           Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 3 of 14




                                   1   (copies of the emails with additional redactions added to obscure the information presently in

                                   2   dispute). Sierra Club’s counsel circulated the emails to “internal stakeholders within Sierra Club,”

                                   3   and requested that the EPA disclose additional names and email addresses based on its failure to

                                   4   redact some such information. Stip. at 2. That request caused the EPA to realize that it had failed

                                   5   to redact the emails as intended, and the EPA informed Sierra Club of the error and provided

                                   6   corrected versions with further redactions. Id.

                                   7          Sierra Club “agreed as a courtesy to not further share the inadvertently produced

                                   8   documents until the dispute over them was resolved.” Id. The parties were unable to resolve their

                                   9   disagreement as to whether the information at issue was properly subject to withholding under

                                  10   FOIA, and Sierra Club took the position that it need not seek an order for production of the

                                  11   material because it already possessed the information and saw no “legal or ethical barriers to

                                  12   releasing the information should it come up.” Id. at 2–3. After Sierra Club informed the EPA that
Northern District of California
 United States District Court




                                  13   Sierra Club would not agree to keep the information confidential indefinitely if no ruling was

                                  14   sought from the Court, the EPA filed the present motion. Id. at 3.

                                  15          In its production of separate emails more clearly addressing the EPA’s official business,

                                  16   the EPA did not redact the names or email addresses of petroleum lobbyists. See Zack Decl. (dkt.

                                  17   80-3) Exs. A–C. The EPA has also released other emails containing the names and email

                                  18   addresses of non-government employees who corresponded with EPA personnel on matters

                                  19   unrelated related to EPA business. Saxonhouse Decl. (dkt. 81-1) Exs. A, B.5

                                  20          The EPA now moves for an order requiring Sierra Club to destroy the emails inadvertently

                                  21   produced with incomplete redactions. See Mot. (dkt. 80) at 12. The EPA contends that the

                                  22   lobbyists’ names and email addresses fall within Exemption 6 because the lobbyists have a

                                  23
                                  24
                                       address, which indicate the lobbyists’ employers.
                                       5
                                  25     While the EPA asserts in its reply that some of those emails included more senior EPA
                                       policymakers and some involved official business, Reply (dkt. 82) at 3, at least some of the emails
                                  26   plainly related to personal matters. See, e.g., Saxonhouse Decl. Ex. B at ECF p. 27 (email from an
                                       EPA Deputy Assistant Administrator asking an ExxonMobil employee to provide career
                                  27   counseling for a friend, with the name and email address of the ExxonMobil employee
                                       unredacted); id. at ECF pp. 21–22 (emails between an EPA Assistant Administrator and non-EPA
                                  28   individuals discussing plans to meet for lunch, with the non-EPA individuals’ names and email
                                       addresses unredacted).
                                                                                          3
                                          Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 4 of 14




                                   1   nontrivial privacy interest in that sort of personal information and there is no significant public

                                   2   interest in learning which individuals had been planning the happy hour. Id. at 7–11. Elizabeth

                                   3   White, director of the EPA office responsible for FOIA requests, states that Sierra Club has in the

                                   4   past provided records it obtained under FOIA to the press, and that “disclosure would expose these

                                   5   individuals to potential harassment from the media or potential harassment from individual

                                   6   actors.” White Decl. ¶ 5. White notes that “[o]nline harassment or ‘doxxing’ is a reality,” citing

                                   7   articles describing generally the practice of disseminating personal information to facilitate

                                   8   targeted harassment, but not linking that practice to Sierra Club disclosures, and providing no

                                   9   evidence or explanation of why the lobbyists at issue might be expected to receive such treatment.

                                  10   See id. ¶ 5 & n.3. The EPA cites a handful of district court decisions ordering FOIA plaintiffs to

                                  11   return or destroy inadvertently produced documents based on those courts’ inherent authority.

                                  12   Mot. at 11–12.
Northern District of California
 United States District Court




                                  13          Sierra Club contends that Exemption 6 does not apply because the public interest in

                                  14   understanding government regulators’ relationships with industry lobbyists outweighs any de

                                  15   minimis privacy interest in the lobbyists’ names, and because the EPA has not shown any non-

                                  16   speculative risk of harm from disclosure. Opp’n at 6–12. Sierra Club argues that courts have

                                  17   rarely issued orders to claw back documents inadvertently produced under FOIA, and that even if

                                  18   the Court were to apply the standard for nonwaiver of privilege due to inadvertent production of

                                  19   documents from Rule 502(b) of the Federal Rules of Evidence—which Sierra Club contends is

                                  20   more permissive than is appropriate here—clawback would not be warranted because the EPA has

                                  21   not shown that it took reasonable efforts to prevent its own mistake. Id. at 4–6.

                                  22   III.   ANALYSIS
                                  23          A.    Overview of FOIA
                                  24          “FOIA ‘was enacted to facilitate public access to Government documents.’” Lahr v. Nat’l

                                  25   Transp. Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009) (quoting U.S. Dep’t of State v. Ray, 502

                                  26   U.S. 164, 173 (1991)). Congress intended to “‘ensure an informed citizenry, vital to the

                                  27   functioning of a democratic society, needed to check against corruption and to hold the governors

                                  28   accountable to the governed.’” Id. (quoting John Doe Agency v. John Doe Corp., 493 U.S. 146,
                                                                                          4
                                          Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 5 of 14




                                   1   152 (1989)). Thus, FOIA “provides public access to official information ‘shielded unnecessarily‘

                                   2   from public view and establishes a ‘judicially enforceable public right to secure such information

                                   3   from possibly unwilling official hands.’” Id. (quoting Dep’t of the Air Force v. Rose, 425 U.S.

                                   4   352, 361 (1976)).

                                   5          Under FOIA, “each agency, upon any request for records which (i) reasonably describes

                                   6   such records and (ii) is made in accordance with published rules stating the time, place, fees (if

                                   7   any), and procedures to be followed, shall make the records promptly available to any person.” 5

                                   8   U.S.C. § 552(a)(3)(A). There is a “strong presumption in favor of disclosure.” Ray, 502 U.S. at

                                   9   173. Congress also recognized, however, that government agencies can have legitimate reasons

                                  10   for withholding information from the public. Id. Hence, FOIA “requires federal agencies to make

                                  11   Government records available to the public, subject to nine exemptions for specific categories of

                                  12   material.” Milner v. Dep’t of the Navy, 562 U.S. 562, 564 (2011). The nine exemptions are
Northern District of California
 United States District Court




                                  13   “explicitly made exclusive and must be narrowly construed.” Id. at 565. Further, under

                                  14   amendments to FOIA enacted in 2016, “even if information falls within the scope of a

                                  15   discretionary exemption, it cannot be withheld from the public unless the agency also shows that

                                  16   disclosure will harm the interest protected by that exemption.” Ctr. for Investigative Reporting v.

                                  17   U.S. Dep’t of Labor, 424 F. Supp. 3d 771, 780 (N.D. Cal. 2019) (citing 5 U.S.C.

                                  18   § 552(a)(8)(A)(i)), appeal docketed, No. 20-16416 (9th Cir. July 23, 2020).

                                  19          B.    Exemption 6
                                  20          Under Exemption 6—the only exemption asserted by the EPA in the present motion—

                                  21   FOIA “does not apply to . . . personnel and medical files and similar files the disclosure of which

                                  22   would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6).

                                  23   While the emails at issue here might not seem at first blush particularly similar to medical or

                                  24   personnel files, “[t]he phrase ‘similar files’ has a ‘broad, rather than a narrow meaning,’” such

                                  25   “that ‘[g]overnment records containing information that applies to particular individuals satisfy the

                                  26   threshold test of Exemption 6.’” Forest Serv. Employees for Envtl. Ethics v. U.S. Forest Serv.,

                                  27   524 F.3d 1021, 1024 (9th Cir. 2008) (alteration in original; citations omitted). Sierra Club does

                                  28   not contest whether the emails are “similar files” within the meaning of the statute. See generally
                                                                                         5
                                          Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 6 of 14




                                   1   Opp’n.

                                   2            The more salient question of whether a disclosure “would constitute a clearly unwarranted

                                   3   invasion of personal privacy,” 5 U.S.C. § 552(b)(6), requires an agency to show “‘some nontrivial

                                   4   privacy interest in nondisclosure’” that “is more than de minimis,” Cameranesi v. U.S. Dep’t of

                                   5   Def., 856 F.3d 626, 637–38 (9th Cir. 2017) (citation omitted), and requires the court to “‘balance

                                   6   the public interest in disclosure’”—specifically, the extent to which public disclosure would

                                   7   advance “‘public understanding of the operations or activities of the government,’” regardless of

                                   8   what other purposes might have actually motivated the request—“‘against the interest Congress

                                   9   intended the [e]xemption to protect,’” Forest Serv. Employees, 524 F.3d at 1024 (alteration in

                                  10   original; citations omitted).

                                  11            The Ninth Circuit has recognized privacy interests sufficient to withhold disclosure of

                                  12   federal agents’ “involvement in investigations of especially controversial events,” such as an
Northern District of California
 United States District Court




                                  13   airline explosion that was the subject of conspiracy theories. See Lahr, 569 F.3d at 977; see also

                                  14   Cameranesi, 856 F.3d at 633–35, 642–46 (finding a sufficient privacy interest to withhold the

                                  15   names of participants and instructors at a U.S. institute for training foreign military personnel,

                                  16   where participants had been accused of human rights violations by an advocacy group and

                                  17   evidence indicated that they faced risks of violent retaliation in their home countries based on their

                                  18   association with the United States); Forest Serv. Employees, 524 F.3d at 1026 (finding a sufficient

                                  19   privacy interest to withhold the identities of Forest Service employees involved with a wildfire

                                  20   containment effort that “was met with heavy criticism, particularly because the fire claimed the

                                  21   life of two Forest Service employees”). “The potential for unwanted contact by third parties,

                                  22   including the plaintiff, media entities, and commercial solicitors . . . facilitated by disclosure of a

                                  23   connection to government operations and investigations is a cognizable privacy interest under

                                  24   Exemption[] 6 . . . .” Lahr, 569 F.3d at 975–76.

                                  25            Whether the EPA could have properly withheld the lobbyists’ names under Exemption 6 is

                                  26   a close question. Sierra Club asserts a public interest in understanding relationships between

                                  27   government officials and employees of the industries they regulate. Opp’n at 10. The EPA asserts

                                  28   in its reply that “even a few contacts from the press would be unwanted” by the lobbyists, citing
                                                                                          6
                                          Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 7 of 14




                                   1   no evidence. Reply at 2. Neither side’s interest in the identifying information at issue is

                                   2   particularly strong.

                                   3          There is certainly some public interest in understanding lobbying efforts and other

                                   4   connections between government agencies and regulated industries. See Elec. Frontier Found. v.

                                   5   Office of the Dir. of Nat’l Intelligence, 639 F.3d 876, 889 (9th Cir. 2010) (“[D]isclosure of the

                                   6   names of people seeking to influence the agencies’ pursuit of a [policy outcome] does not

                                   7   constitute ‘a clearly unwarranted invasion of personal privacy.’” (quoting 5 U.S.C. § 552(b)(6)),

                                   8   abrogated on other grounds by Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d

                                   9   987 (9th Cir. 2016) (en banc and per curiam). Here, however, the emails in dispute do not on their

                                  10   face evince efforts to influence government. The EPA has also disclosed (and not sought to claw

                                  11   back) the portions of the lobbyists’ email addresses that reveal their employers, and has disclosed

                                  12   other lobbyists’ full names and email addresses on messages more clearly pertaining to official
Northern District of California
 United States District Court




                                  13   business. The interest in further disclosure to determine the identities of individual lobbyists who

                                  14   made social plans with two government officials is marginal.

                                  15          As for the lobbyists’ privacy interest, it is not clear how the EPA reached its determination

                                  16   that press contacts would be an unwelcome intrusion tantamount to harassment. There is no

                                  17   indication that the EPA has contacted the lobbyists to determine whether they object to disclosure

                                  18   of their names and their business email addresses. This is not a case of documents connected to

                                  19   tragedy or widely publicized controversy, like the airline crash in Lahr, the deadly fire in Forest

                                  20   Service Employees, or the accusations of human rights violations in Cameranesi. There is nothing

                                  21   inherently scandalous about friends meeting for drinks to watch hockey. Even if contact by the

                                  22   media would be “unwanted,” and assuming that such contact might occur, it is not clear why the

                                  23   government affairs professionals at issue would be unaccustomed to handling a press inquiry or

                                  24   incapable of declining to comment if they so chose.

                                  25          Any risk of “doxxing” and coordinated harassment would be a more significant concern,

                                  26   see Camarensi, 856 F.3d at 642 (discussing “possible harassment, stigma, or violence”), but the

                                  27   EPA has presented no evidence of any potential for such an outcome beyond pure speculation.

                                  28   There is no indication that any of the other lobbyists whose names or email addresses the EPA
                                                                                         7
                                          Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 8 of 14




                                   1   intentionally left unredacted on work-related emails have been subject to harassment, that the

                                   2   subject matter of the emails at issue here would cause stigma, or that the versions of them that the

                                   3   EPA filed two months ago in the public docket of this case (with the lobbyists’ names and email

                                   4   addresses redacted) have attracted public attention of any kind.

                                   5          While the mere “potential for harassment” creates a cognizable interest even in the absence

                                   6   of any certainty that harassment would result, see, e.g., Cameranesi, 856 F.3d at 639 (emphasis

                                   7   added), courts consider the degree of potential harm at issue and the evidence to support it in

                                   8   determining the weight that it should be afforded, see id. at 645 (concluding that “the public’s

                                   9   marginal interests in disclosure” were outweighed by the Department of Defense’s “evidence that

                                  10   disclosing the names of WHINSEC students and instructors would put them at risk of harassment,

                                  11   retaliation, or even death”). Where the EPA has offered no reason to believe that the particular

                                  12   individuals at issue in this case would face harassment if their names or email addresses were
Northern District of California
 United States District Court




                                  13   disclosed, the Court assigns relatively little weight to that potential harm.

                                  14          Weighing the parties’ fairly weak competing interests here against one another would

                                  15   require a sensitive scale. The question before the Court, however, is not whether the EPA would

                                  16   have been permitted to withhold the lobbyists’ names and email addresses under Exemption 6, but

                                  17   instead whether the EPA is entitled to an order requiring Sierra Club to destroy those documents

                                  18   now that they have been produced. As discussed below, the Court is not persuaded that question

                                  19   turns solely on the same test as whether an exemption could have been invoked in the first

                                  20   instance.

                                  21          C.    Inherent Authority and FOIA Clawback
                                  22          FOIA does not specifically provide for the return or destruction of inadvertently produced

                                  23   documents. Nevertheless, federal courts have long “understood that ‘[c]ertain implied powers

                                  24   must necessarily result to our Courts of justice from the nature of their institution,’” which “are

                                  25   ‘governed not by rule or statute but by the control necessarily vested in courts to manage their own

                                  26   affairs so as to achieve the orderly and expeditious disposition of cases.’” Chambers v. NASCO,

                                  27   Inc., 501 U.S. 32, 43 (1991) (quoting United States v. Hudson, 11 U.S. (7 Cranch) 32, 34 (1812);

                                  28   Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)).
                                                                                          8
                                          Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 9 of 14




                                   1                  The extent of these powers must be delimited with care, for there is a
                                                      danger of overreaching when one branch of the Government, without
                                   2                  benefit of cooperation or correction from the others, undertakes to
                                                      define its own authority. Roadway Express, Inc. v. Piper, 447 U.S.
                                   3                  752, 764 (1980). In many instances the inherent powers of the courts
                                                      may be controlled or overridden by statute or rule. Carlisle v. United
                                   4                  States, 517 U.S. 416, 426 (1996); Bank of Nova Scotia v. United
                                                      States, 487 U.S. 250, 254 (1988). Principles of deference counsel
                                   5                  restraint in resorting to inherent power, Chambers, 501 U.S. at 44,
                                                      and require its use to be a reasonable response to the problems and
                                   6                  needs that provoke it, Ortega-Rodriguez v. United States, 507 U.S.
                                                      234, 244 (1993); Thomas v. Arn, 474 U.S. 140, 146–48 (1985).
                                   7
                                   8   Degen v. United States, 517 U.S. 820, 823–24 (1996) (format of citations altered). “[T]he

                                   9   Supreme Court [has] held that Congress did not intend to limit the court’s exercise of its inherent

                                  10   equitable powers where consistent with the FOIA.” Long v. IRS, 693 F.2d 907, 909 (9th Cir.

                                  11   1982) (citing Renegotiation Bd. v. Bannercraft Clothing Co., Inc., 415 U.S. 1, 19 (1974)).

                                  12          The EPA cites three cases granting the sort of relief the EPA seeks here based on a district
Northern District of California
 United States District Court




                                  13   court’s inherent authority to manage proceedings before it. In a 2008 decision from this district,

                                  14   the Honorable Phyllis Hamilton ordered a plaintiff to return documents inadvertently produced by

                                  15   the Department of Health and Human Services:

                                  16                  Finally, defendants also request that the court instruct plaintiff to hand
                                                      over the initial productions of March 2006 and February 2007, since
                                  17                  defendants’ August 2007 production superseded these productions,
                                                      which contained inadvertently produced documents.
                                  18
                                                      As the court stated at the hearing, plaintiff must return the earlier
                                  19                  productions in whole. Defendants’ claim that they did not become
                                                      aware of the inadvertently produced documents until July 2007 (when
                                  20                  plaintiff attached the inadvertently produced documents to a motion
                                                      to compel) is supported by the record. It is undisputed that in July
                                  21                  2007, defendants informed plaintiff that they had become aware of
                                                      the inadvertent productions, and requested that the documents be
                                  22                  returned. Since that time, defendants have requested, on several
                                                      occasions, that plaintiff return the documents to defendants. It was
                                  23                  only upon the failure to secure the cooperation of plaintiff in this
                                                      regard, that defendants re-processed plaintiff’s FOIA request in its
                                  24                  entirety, and issued a revised production in August 2007.
                                  25                  In light of defendants’ consistent efforts at securing return of the
                                                      documents, the fact that plaintiff was long ago placed on notice of this
                                  26                  inadvertent production, and defendants’ August 2007 production
                                                      replacing all earlier productions, the court therefore orders plaintiff to
                                  27                  return all previously produced documents to defendants. Any
                                                      inadvertently produced documents that have been filed in the public
                                  28                  docket pertaining to this action, shall be withdrawn from the docket.
                                                                                          9
                                           Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 10 of 14



                                                      According to the January 25, 2008 letter received from HHS, the
                                   1                  affected docket nos. include docket nos. 67, 82, and 86.
                                   2   Hersh & Hersh v. U.S. Dep’t of Health & Human Servs., No. C 06-4234 PJH, 2008 WL 901539,

                                   3   at *9 (N.D. Cal. Mar. 31, 2008) (citations to evidence omitted without ellipses).

                                   4          In a 2009 decision, the Southern District of the New York ordered the ACLU to “return an

                                   5   inadvertently produced classified document that implicates national security and which [the

                                   6   ACLU was] not authorized to possess,” which the Department of Defense had produced in

                                   7   response to a FOIA request. Am. Civil Liberties Union v. Dep’t of Def. (“ACLU”), No. 09 Civ.

                                   8   8071 (BSJ)(FM), 2012 WL 13075284, at *5 (S.D.N.Y. Mar. 20, 2012). The court relied on its

                                   9   inherent authority, as well as Hersh & Hersh and a decision from the District of Oregon ordering

                                  10   the return of a classified document inadvertently produced through the normal civil discovery

                                  11   process rather than pursuant to FOIA. Id. (citing Hersh & Hersh, 2008 WL 901539, at *9; Al-

                                  12   Haramain Islamic Found., Inc. v. Bush, 451 F. Supp. 2d 1215, 1229 (D. Or. 2006), rev’d in part
Northern District of California
 United States District Court




                                  13   on other grounds, 507 F.3d 1190 (9th Cir. 2007)). As far as this Court is aware, ACLU is the only

                                  14   FOIA clawback case to address First Amendment concerns, holding that the ACLU had no First

                                  15   Amendment right to possess a classified document, regardless of how it came into the ACLU’s

                                  16   possession:

                                  17                  Plaintiffs assert that they have a First Amendment right to access a
                                                      document which they came to possess lawfully. (Pls.’ Opp. Mem. at
                                  18                  30.) However, classified information remains classified
                                                      notwithstanding “any unauthorized disclosure of identical or similar
                                  19                  information.” Exec. Order No. 13,526, § 1.1(c). That Plaintiffs
                                                      acquired the Document innocently does not change the fact that the
                                  20                  Document is classified and Plaintiffs are not authorized to possess it.
                                                      See Am. Civil. Liberties Union v. Dep’t of Def., 664 F. Supp. 2d 72,
                                  21                  79 (D.D.C. 2009).[6]
                                  22                  The production containing the Document occurred in accordance with
                                                      a court-ordered stipulation and as part of a court-supervised process.
                                  23                  Plaintiffs initiated this FOIA action so that the Court would compel
                                                      the Government to respond to their FOIA requests. That compelled
                                  24                  process has generated a situation in which Plaintiffs seek to maintain
                                                      their unauthorized possession of a classified document. Plaintiffs may
                                  25                  not now claim the Court lacks the authority to supervise the very
                                                      process that they themselves set in motion.
                                  26
                                  27   6
                                        This case from the District Court for the District of Columbia involved the Department of
                                  28   Defense withholding information requested under FOIA, not a request to claw back inadvertently
                                       produced information.
                                                                                        10
                                         Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 11 of 14




                                   1                   Surely, if a district court in a FOIA case [i.e., Hersh & Hersh] has the
                                                       authority to order the return of two entire document productions
                                   2                   which contained inadvertently produced documents wholly unrelated
                                                       to national security, then this Court has the authority to order the
                                   3                   return an inadvertently produced classified document that implicates
                                                       national security and which Plaintiffs are not authorized to possess.
                                   4                   [Citation omitted.]
                                   5   Id.

                                   6            In the third and final case granting a request to claw back FOIA material, a magistrate

                                   7   judge in the District of New Jersey granted a request by the Federal Emergency Management

                                   8   Agency (“FEMA”) to claw back inadvertently produced documents that contained Social Security

                                   9   numbers for individual FEMA employees, and to enjoin the plaintiff from using or disclosing that

                                  10   information. See Kielty v. Fed. Emergency Mgmt. Agency, No. 14-CV-3269 (PGS)(LHG), ECF

                                  11   Doc. No. 8 (D.N.J. Dec. 8, 2014). The magistrate judge used FEMA’s proposed order, which did

                                  12   not address legal authority for the request, and added a note that the plaintiff had not opposed the
Northern District of California
 United States District Court




                                  13   motion. See id. The magistrate judge declined to disturb that order on reconsideration, id., ECF

                                  14   Doc. No. 19 (D.N.J. July 30, 2015), and a district judge affirmed the order on appeal because “no

                                  15   opposition was filed by Plaintiff, and the request was reasonable,” id., ECF Doc. No. 23 (D.N.J.

                                  16   Aug. 18, 2015). No order issued in that case includes significant analysis of a district court’s

                                  17   authority to order the return or destruction of material produced pursuant to FOIA.

                                  18            The EPA also cites a decision from this district in which the Honorable Donna Ryu

                                  19   concluded based on Hersh & Hersh, ACLU, and Kielty “that the court may exercise its inherent

                                  20   powers to order the return of the documents if they are protected from release under an applicable

                                  21   FOIA exemption,” but denied a motion for such relief because the defendant agency failed to

                                  22   establish that any exemption applied to the documents at issue. Ecological Rights Found. v. Fed.

                                  23   Emergency Mgmt. Agency, No. 15-cv-04068-DMR, 2017 WL 24859, at *2, *8 (N.D. Cal. Jan. 3,

                                  24   2017).

                                  25            D.   The EPA Is Not Entitled to Claw Back These Documents
                                  26            In this Court’s view, neither the EPA nor any of the decisions it cites addressing this issue

                                  27   offer a compelling rationale for holding that a court should wield its inherent authority to compel

                                  28   the return or destruction of documents produced under FOIA any time the producing agency could
                                                                                          11
                                         Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 12 of 14




                                   1   have invoked a statutory exemption but inadvertently failed to do so. While such an order might

                                   2   be a valid and necessary exercise of inherent authority in an appropriate case, the circumstances of

                                   3   this case do not warrant use of that power to claw back the documents the EPA produced, even

                                   4   assuming for the sake of argument that the EPA could have properly withheld the names and

                                   5   email addresses at issue under Exemption 6.

                                   6          Many mistakes by litigants have consequences. The powers “necessarily vested in courts

                                   7   to manage their own affairs so as to achieve the orderly and expeditious disposition of cases,”

                                   8   which “must be exercised with restraint and discretion,” see Chambers, 501 U.S. at 43, are not an

                                   9   appropriate tool to undo all such errors. On the facts this case, where the parties have already

                                  10   resolved all other disputes and the EPA has identified no serious and non-speculative harm likely

                                  11   to result from Sierra Club’s continued possession of the lobbyists’ names and business email

                                  12   addresses, it is not clear how the denial of the EPA’s motion would undermine this Court’s ability
Northern District of California
 United States District Court




                                  13   to see all questions directly raised under FOIA in this action—what documents the EPA must

                                  14   produce—through to a just resolution.

                                  15          Moreover, any use of inherent authority must “be a reasonable response to the problems

                                  16   and needs that provoke it.” Degen, 517 U.S. at 823–24. The remedy that the EPA seeks—

                                  17   requiring Sierra Club to destroy the documents at issue—would not prevent disclosure of the

                                  18   information at issue, which appears to consist of at most three names and email addresses. That

                                  19   information has already been disseminated to multiple people at Sierra Club. See Stip. (dkt. 78) at

                                  20   2 (noting that “the inadvertently produced . . . had already been transferred from counsel to

                                  21   internal stakeholders within Sierra Club,” who have since “agreed as a courtesy to not further

                                  22   share the inadvertently produced documents until the dispute over them was resolved”). Given the

                                  23   discrete and uncomplicated nature of the information at issue, it will presumably remain within

                                  24   those individuals’ knowledge even if the documents are destroyed. The EPA’s motion does not

                                  25   specifically seek an order prohibiting Sierra Club personnel from disclosing the names and email

                                  26   addresses, as opposed to the documents that contain them. The Court is not inclined to invoke its

                                  27   inherent authority for an order that will have no practical effect on the (relatively weak) privacy

                                  28   interests at issue, nor will the Court restrain Sierra Club employees’ speech in the absence of any
                                                                                        12
                                           Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 13 of 14




                                   1   showing that EPA could meet its heavy burden to obtain such an order, or even any clear request

                                   2   that the Court do so. See generally, e.g., Neb. Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976)

                                   3   (discussing the First Amendment presumption against “prior restraints on speech and

                                   4   publication”); Long Beach Area Peace Network v. City of Long Beach, 574 F.3d 1011, 1023 (9th

                                   5   Cir. 2009) (same).

                                   6          The EPA contends that it “should not be punished for acting quickly to remedy an

                                   7   inadvertent error.” Reply at 5 n.1. Nothing in this order is intended to “punish” the EPA. To the

                                   8   contrary, the present motion arises from the EPA’s request for judicial assistance to remedy its

                                   9   own error, by ordering the Sierra Club to destroy documents already in its possession, despite no

                                  10   provision of FOIA authorizing such an order. The denial of that extraordinary relief is not

                                  11   punishment.

                                  12          Sierra Club states that it “seeks only names and does not oppose EPA continuing to
Northern District of California
 United States District Court




                                  13   withhold full email addresses.” Opp’n at 7. While the parties presumably could have reached a

                                  14   compromise on those terms had the EPA agreed to them, and the EPA likely could have redacted

                                  15   the email addresses under Exemption 6, see Elec. Frontier Found., 639 F.3d at 888–89 (affirming

                                  16   a decision finding Exemption 6 inapplicable to lobbyists’ names, but reversing as to their email

                                  17   addresses), the motion before the Court is the EPA’s request to claw back documents it has

                                  18   already produced. The Court’s conclusion that the motion must be denied is based not on any

                                  19   entitlement of Sierra Club to the production of those documents, but on the EPA’s lack of

                                  20   entitlement on this record to a non-statutory remedy ordering Sierra Club to destroy documents

                                  21   already in its possession. And as noted above, the EPA advanced no argument that Sierra Club

                                  22   should be barred from disseminating information, as opposed to documents, that Sierra Club

                                  23   acquired as a result of the EPA’s error. The EPA has also offered no evidence that the work-

                                  24   related email addresses at issue are kept private and would not be readily ascertainable with

                                  25   knowledge of the individuals’ names and employers. The Court therefore declines to limit Sierra

                                  26   Club’s use of any email addresses the EPA erroneously produced.7

                                  27
                                       7
                                  28     While this order does not itself prohibit Sierra Club using or disclosing the email addresses at
                                       issue, there is no evidence in the current record as to whether the parties reached an agreement that
                                                                                          13
                                         Case 3:18-cv-03472-JCS Document 85 Filed 12/08/20 Page 14 of 14




                                   1   IV.     CONCLUSION

                                   2           For the reasons discussed above, the circumstances of this case do not warrant exercising

                                   3   the Court’s inherent authority to order the destruction of the documents at issue. The EPA’s

                                   4   motion is therefore DENIED.

                                   5           The Court understands this order to resolve the parties’ only remaining dispute. The Clerk

                                   6   is therefore instructed to close the case. If one or both of the parties believe that entry of judgment

                                   7   is necessary, they may file a motion or stipulation to that effect no later than two weeks from the

                                   8   date of this order.

                                   9           IT IS SO ORDERED.

                                  10   Dated: December 8, 2020

                                  11                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  12                                                    Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   Sierra Club would not do so after this dispute is resolved. To the extent they might have done so,
                                       or might wish to do so, this order is not intended to undermine or invalidate any such agreement.
                                                                                         14
